Case: 14-15695       Date Filed: 07/11/2016     Page: 1 of 2


                                                                    [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 14-15695
                             ________________________

                         D.C. Docket No. 0:13-cv-60957-RLR



ELIZABETH JENKINS,

                                                                      Plaintiff-Appellant,

                                           versus

GRANT THORNTON LLP,
GRANT THORNTON LLP HEALTH AND WELFARE BENEFITS PLAN,
et al.

                                                                   Defendants-Appellees.

                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                      (July 11, 2016)

Before WILSON and JULIE CARNES, Circuit Judges, and WOOD, ∗ District
Judge.


   ∗
    Honorable Lisa Godbey Wood, United States District Chief Judge for the Southern District
of Georgia, sitting by designation.
              Case: 14-15695     Date Filed: 07/11/2016   Page: 2 of 2


PER CURIAM:

      Plaintiff-Appellant Elizabeth Jenkins appeals the district court’s partial grant

of a motion to dismiss and entry of summary judgment for Defendants-Appellees

Grant Thornton LLP (GT); Grant Thornton LLP Health and Welfare Benefits Plan

(the Health Plan); and Grant Thornton LLP Employees’ Retirement Plan (the

Pension Plan). Jenkins, proceeding pro se, filed suit under the Employee

Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001 et seq., to

recover long-term disability benefits she believes are due to her under the Health

Plan, retirement benefits she believes are due to her under the Pension Plan, and

document penalties for GT’s alleged failure to provide her with the plan documents

she requested. Additionally, Jenkins seeks equitable relief on behalf of the Health

Plan for alleged breaches of fiduciary duty.

      On appeal, Jenkins argues that the district court: (1) erred in dismissing

several counts of her amended complaint for failure to state a claim upon which

relief may be granted; (2) abused its discretion in denying her motion to quash

certain subpoenas and in issuing discovery sanctions against her; and (3) erred in

granting the defendants’ motion for summary judgment.

      After reviewing the record and having had the benefit of oral argument, we

conclude the district court did not commit reversible error as to any issue.

      AFFIRMED.


                                          2